DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
The indicated allowability of claim 6 is withdrawn in view of the previously cited reference(s) to DAN.  Rejections based on the newly cited reference(s) follow.
Claims 6, 8, and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAN (2009/0245826A1; cited by applicant) in view of OOISHI (JP04-156560A).
Regarding claim 6, an image forming apparatus (figure 1) comprising: an image forming portion for forming a toner image on a recording material; a fixing portion 40 including a pair of rotatable members 41-42 for fixing a toner image by nipping and feeding a recording material, on which the toner image is formed by said image forming portion, in a nip therebetween; a cover 47 configured to open and close said fixing portion; a motor 81 ; a drive transmission mechanism  (shown in figures 3A-3B) including (a) a first driving a drive transmission gear train configured to transmit a driving force of said motor 81 to rotate to one of said rotatable members when said motor 81 rotates in a first direction and (b) a second driving gear train configured to transmit the driving force of said motor to said pressing and pressing releasing mechanism when said motor 81 rotates in a 
Regarding claim 8, the image forming apparatus further comprising a moving mechanism 84 configured to selectively move said part of gears of said drive transmission gear train movable gear between said drive connection position and said drive shut off position (figures 3A-3B).
Regarding claim 10, the image forming apparatus further comprising: an opening which is provided in an apparatus main assembly of said image forming apparatus and which permits access to at least said fixing portion, wherein the cover 47 is movable between a closed position where said opening is closed and an open position where said opening is open; and an interrelating member 83 for moving said movable gear 85 from said drive connection position to said drive shut off position with movement of said cover 47 from said closed position to said open position and for moving said movable gear 85 from said drive shut off position to said drive connection position with movement of said cover from said open position to said closed position (figure 3A-3B).
Regarding claim 12, said movable gear 85 is positioned to the drive shut off position when said cover is opened, and moves from the drive shut off position to the drive connection position with closing operation of said cover 47 (shown in figure 3A).
Dan teaches regarding claim 14, an image forming apparatus (shown in figure 1) comprising: an image forming portion for forming a toner image on a recording material; a fixing portion 40 including a pair of rotatable members 41-42 for fixing a toner image by nipping and feeding a recording material, on which the toner image is formed by said image forming portion, in a nip therebetween; 
Regarding claim 15, said drive transmission mechanism includes a drive transmission gear train configured to transmit a driving force of said motor, and wherein a part of gears of said drive transmission gear train is constituted to move with opening operation of said cover due to a self-weight of said part of gears of said drive transmission gear train from a drive connection position where the drive transmission path is connected to a drive shut off position where the 
Regarding claim 16, the device further comprising an interrelating member 83 (or 91) for moving a part of gears of said drive transmission gear train from said drive connection position to said drive shut off position with movement of said cover from a closed position to an open position and for moving said part of gears of said drive transmission gear train from said drive shut off position to said drive connection position with movement of said cover from said open position to said closed position (figure 3A-3B).
Regarding claim 19, a part of gears of said drive transmission gear train is positioned to the drive shut off position when said cover 47 is opened, and moves from the drive shut off position to the drive connection position with closing operation of said cover 47 (figure 3B).
DAN may not teach a pressing and releasing mechanism (a pressing and pressing releasing mechanism configured to press said pair of rotatable members to each other and to release a press of said pair of rotatable members).
DAN does not teach an endless belt type fixing device.
Ooishi teaches regarding claims 11 and 18, as to one of said pair of rotatable members is an endless belt having flexibility and the other one is a 
Dan and Ooishi teach fixing device with engaging gears that rotate to ensure and release the nip pressure between the fixing members. These teachings would be combined because it is accepted rationale to use a known technique to improve a similar device (methods, or products) in the same way. 
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Ooishi with the teaching of Dan to acquire improved safety.
Allowable Subject Matter
Claims 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 recites the image 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                

QG